

116 HJ 85 IH: Relating to a national emergency declared by the President on February 15, 2019.
U.S. House of Representatives
2020-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 85IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2020Mr. Castro of Texas submitted the following joint resolution; which was referred to the Committee on Transportation and InfrastructureJOINT RESOLUTIONRelating to a national emergency declared by the President on February 15, 2019.That, pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622), the national emergency declared by the finding of the President on February 15, 2019, in Proclamation 9844 (84 Fed. Reg. 4949) is hereby terminated.